Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-9 received on 2/22/2022 have been examined, of which claims 1, 4 and 7 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-10 respectively of U.S. Patent No. 10305550 (Parent application # 14441487). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The independent claims 1 and 6 of parent claim include limitations from WTRU or device side of transmitting request including sectorized beamforming capability IE of WTRU, receiving response from AP including sectorized beamforming capability IE of AP, receiving beacon frame including scheduling of sectors and transmitting data packets based on the scheduling. Claims 1-6 of instant application are STA claims, which are obvious over the WTRU claims 1, 4-5, 6, 9-10 of the parent application. The independent claim 7 of instant application perform the substantially similar steps from the access point AP side for receiving the request, transmitting response, transmitting beacon and receiving data packet. The steps are obvious over each other, as the STA is communicating with AP. Other dependent claims (8-9) include similar limitations which are obvious over corresponding claims 9-10 in parent application. Thus, the claims in the parent application are not patentably distinct from the claims in instant application.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-10 respectively of U.S. Patent No. 10644760 (Parent application # 16419900). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The independent claims 1 and 6 of parent claim include limitations from WTRU or device side of transmitting request including sectorized beamforming capability IE of WTRU, receiving response from AP including sectorized beamforming capability IE of AP, receiving beacon frame including scheduling of sectors and transmitting data packets based on the scheduling. Claims 1-6 are STA claims, which are obvious over the WTRU claims 1, 4-5, 6, 9-10 of the parent application. The independent claim 7 of instant application perform the substantially similar steps from the access point AP side for receiving the request, transmitting response, transmitting beacon and receiving data packet. The steps are obvious over each other, as the STA is communicating with AP. Other dependent claims (8-9) include similar limitations which are obvious over corresponding claims 9-10 in parent application. Thus, the claims in the parent application are not patentably distinct from the claims in instant application. 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 6, 9-10 respectively of U.S. Patent No. 11258482 (Parent application # 16862670). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The independent claims 1 and 6 of parent claim include limitations from access point side of receiving request including sectorized beamforming capability IE of station, transmitting response to station including sectorized beamforming capability IE of AP, transmitting beacon frame including scheduling of sector transmission in at least one sector, and receiving data based on scheduling if sector transmission in the sectorized beacon frame. The independent claims 1 and 4 of instant application perform the substantially similar steps from the station (STA) side for transmitting the request, receiving response, receiving beacon and transmitting data packet. The steps are obvious over each other, as the STA is communicating with AP. Other dependent claims (2-3 and 5-6) include similar limitations which are obvious over corresponding claims 4-5 in parent application. Claims 7-9 are AP claim, which are obvious over the AP claims 6, 9-10 of the parent application. Thus, the claims in the parent application are not patentably distinct from the claims in instant application. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) Lakkis (US 2009/0232240): the sectorized operation capability transmission and preferred sector determination. Para 127 teaches the device sending capability information to controller and controller broadcasting it to other devices.
(2) Cordeiro (US 20110149842): abstract: the devices may include beamforming information in control frames and data frames and transmit the frames in a sweeping sector fashion
(3) van Rensburg et al. (US 20100033374): abstract: determining a beam cycle pattern, sharing the beam cycle pattern with neighboring controllers, receiving beam information from a communications device, generating scheduling information from the beam cycle pattern and beam cycle patterns from other controllers, receiving a transmission intended for the communications device, and causing the transmission to be transmitted to the communications device
(4) Willins et al. (US 2006/0194616): mobile units transmit and receive data frames by communicating with the respective directional antenna that is configured to transmit in the direction of antenna in respective sector, para 17, fig 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/9/2022